Case 1:18-cv-10658-JPO Document 36 Filed 11/25/19 Page 1of1

$&GREENWALD-DOHERTY

Attorneys at Law

40 Rormland Read, 3ulle 201 Orangeburd, New York 14742 TEL: 845.589.9300 FAK: 845.648.2707

November 25, 2019

Via ECF

Honorable Gabriel W. Gorenstein

Honorable J. Paul Cetken

U.S. District Court, Southern District of New York
500 Pearl St.

New York, NY 10007-1312

 

Re: Jose Ramos v. JIDA Enterprises LLC et al,
Case No. 18 Civ. 10658 (JPO) (GWG)

Dear Judges Gorenstein and Oetken:

We represent Defendants in the above-captioned matter. We write on behalf of both parties to
respectfully request an adjournment of the settlement conference scheduled before Judge Gorenstein on
December 3, 2019 at 2:30 p.m., and all related deadlines. We also request an adjournment of the status
conference now scheduled before Judge Cetken on December 13, 2019 at 12:30 p.m,

The parties jointly make this request because settlement discussions began last week and the
parties wish to attempt to first resolve this matter informally, without incurring the cost of counsel

attending mediation. This is our second adjournment request of both respective conferences.

We therefore request that the court order the following:

   

That the mediation before Judge Gorenstein currently scheduled for December 3, 2019 at 2:30
p.m. be adjourned to January 36, 2020 at 2:30 p.m.; and that all mediation-related deadlines be
adjourned accordingly;

That the status conference now scheduled before Judge Oetken on December 13, 2019 at 12:30
p.m. be continued until on or after January 30, 2020, excluding February 7, 10, or 11 when defense
counsel will be out of state; and that, consistent with ECF No, 31, all discovery deadlines continue to be
stayed until further order of the Court.

beet fOr Respectfully,
fale fe eG

7 3O2020 %
fo Jane 3g /s/
[oc Tours 24, ee

Jessica Shpall Rosen

JSR@GreenwaldLLP.com

Ce: Anne Nacinovich

anacinovich@isnyc.org

S45 53h Avenue + Srisige Plozo Mori 1656 Market Sica 223 Treaster Blvd. PHOE. Sroword Shed, P1404 Wilshire Bive.
Bute 640 Sricé Floor 34th Float Gin Aeor Sue 1700 Sth Floor

  
 
   

 

New York NY 30077 yi bee, MU o7o24 Priladeiphia, PA 19108 Stamford. CT G490% Fi Lauderdals, Fl 33001 Los Angeles, CA 96025

E if? BAY 644 FEL: 218.475.3180 TEL: 203.328.7575 TEL: 754.203.5556 TEL; 494,249, 5884

frmigteenwaidip.camn i waaw greenweldiip.com

Plegse Respond ta ihe Grangeburg Office Above

 
